—Judgment, Supreme Court, New York County (John Bradley, J.), rendered July 21, 1997, convicting defendant, after a jury trial, of burglary in the second degree and robbery in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 8 years and 3 to 6 years, respectively, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence on the burglary in the second degree conviction to a determinate term of 6 years, and otherwise affirmed.
The court’s Sandoval ruling was balanced and a proper exercise of discretion (see, People v Walker, 83 NY2d 455), since the underlying facts of defendant’s convictions were highly relevant to his credibility.
We find the sentence excessive to the extent indicated.
We have considered and rejected the claims presented in defendant’s pro se supplemental brief. Concur — Ellerin, P. J., Tom, Wallach and Saxe, JJ.